DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 6/23/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – while Giorgi creates a combined electrical signal that includes both a digital signal and an analog radio signal, that creation depends specifically on fitting narrow analog subcarriers into frequency notches (gaps) of the digital signal, and it means that the analog and digital signals reside in the same overall spectrum. Demultiplexing in Giorgi necessarily relies on this fact and involves recovering the analog subcarriers from the frequency notches of the digital signal. 
The question, therefore, is why the ordinarily-skilled person would have been motivated in view of Kim and Chan to replace the multiplexing/demultiplexing technique disclosed in Giorgi, with the multiplexing/demultiplexing technique embodied in the Applicant's claims. Section MPEP 2143.01(VI) advises that a modification is not obvious if it changes the principle of operation of the reference being modified. Giorgi's principle of operation is to exploit the narrowband nature of LTE subcarriers by placing them in frequency notches of an Ethernet signal, to form a combined signal in which the LTE subcarriers are withing the spectrum occupied by the Ethernet signal. 
Changing this arrangement so that the Ethernet signal occupies spectrum below the spectrum occupied by the LTE subcarriers represents a change in Giorgi's principle of operation. Beyond that, the cited portions of Kim involve multiplexing/demultiplexing different optical signals at different optical frequencies, rather than multiplexing/demultiplexing combined electrical signals carried by a single optical signal. Further, Chan discloses an approach to forming a combined signal that does involve low-pass filtering but also depends on up- conversion and bandpass filtering details that are inapplicable to the cited portions of Kim and Giorigi.
…
Put simply, Giorgi discloses an apparatus that performs a specific approach to multiplexing LTE subcarriers with an Ethernet signal, in which the subcarriers are positioned within the frequency notches of the Ethernet signal. Corresponding signal demultiplexing in Giorgi is based on extracting the analog subcarriers from the frequency notches of the digital signal. 
Nothing disclosed in Kim would have motivated the ordinarily skilled person to replace Giorgi's fundamental approaches to signal multiplexing and demultiplexing in favor of the approach embodied in the Applicant's pending claims. Consider that the cited portions of Kim merely describe the use of optical links to interconnect multiple base transceiver systems (BTSs) in serial or daisy-chain fashion, where the signals targeted to each base station are carried on a different optical frequency. The use of different optical frequencies to carry different signals for different base stations interconnected on a serial optical link suggests no relevant modification to Giorgi, which describes how to form a combined electrical signal by superimposing narrowband LTE subcarriers in the frequency notches of an Ethernet signal and then form a corresponding optical signal at a given optical frequency. 
Cited details in Chan provide no apparent basis for making modifications to Giorgi or Kim. Particularly, Chan describes transmitting signals of a first source to a low-pass filter 112 and upconverting signals of a second source, where the signals are then passed through a bandpass filter for combining. That signal processing does not map to or complement the signal processing set out in Giorgi, which positions LTE subcarriers in the frequency notches of an Ethernet signal, meaning that the LTE signals and the Ethernet signals reside within the same overall spectrum. Nor do Chan's details have any apparent relevance to the cited details of Kim, where different signals meant for different BTSs are sent on different optical frequencies, on serial optical links interconnecting the different BTSs.	
Examiner’s response – As disclosed by Giorgi, “the one or more analog subcarrier signals can be up converted at a specific intermediate frequency, which matches the notches in the digital spectrum. This has the advantage of enabling mutual interferences to be reduced. In this way analog components are seen as additional noise sources by the digital signal and vice versa” ([0053]); and “This provides signals that are weakly superimposed in frequency, which has an advantage of enabling mutual interferences to be reduced” ([0153]). That is, although the interference is reduced, the analog components are still a “noise” with respect to the digital signal and “vice versa”.
As shown in Figures 5 and 9 of Giorgi, the digital spectrum (e.g., around 503 and 903) are mostly below 1.25x109 Hz; and the analog signal (501 in Figure 5 and 901 in Figure 9) is at the 1.25x109 Hz and is a “noise” to the digital signals. And the digital spectrum with frequency higher than 1.25x109 Hz have very low intensity (~20 dBm lower than the spectrum around 503 and 903), therefore this part of spectrum (>1.25x109 Hz) has little contribution to the digital signal. Also, as discussed above, Giorgi discloses that the analog signal (501, 901) at the notch is “noise” and “weakly superimposed”, then it is obvious to one skilled in the art that the part of spectrum higher than the notch (>1.25x109 Hz), which has an intensity even lower than the analog signal, is also treated as “additional noise”.
Chan et al discloses that a low-pass filter can be used “to avoid the interference between the analog signals and the digital signals” ([0028] and [0030] etc.). By using a low pass filter in the system of Giorgi et al, the interference between the analog signal and the digital signal can be further reduced. 
Therefore, applying a low-pass filter in Giorgi does not “represent[s] a change in Giorgi's principle of operation”. Applicant’s argument “[c]hanging this arrangement so that the Ethernet signal occupies spectrum below the spectrum occupied by the LTE subcarriers represents a change in Giorgi's principle of operation” is incorrect.
Reference Kim is mainly cited to indicate: when two signals carried on two independent optical carriers are combined, and the combined signal is transmitted by another optical carrier, two optical-to-electrical convertors are needed to first convert the two optical signals to electrical signals.
Giorgi et al and Kim et al and Chan et al are combinable, and the combination teaches/suggests the claimed limitations.

Specification
The amendments to the Abstract and specification filed on 6/23/2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-25, 27, 29-31, 33-35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi et al (US 2019/0036637) in view of Kim et al (US 2002/0003645) and Chan et al (US 2006/0067698).
1). With regard to claim 20, Giorgi et al discloses a communication signal multiplexing apparatus (Figure 3 etc.) comprising: 
a first receiver (301) configured to provide electrical analog radio signal having a carrier frequency ([0058]-[0059]); 
a second receiver (303) configured to provide electrical digital communication signal having a frequency spectrum ([0058]-[0059]); 
signal combining apparatus (305) configured to combine the electrical digital communication signal with the electrical analog radio signal to form a combined electrical communication signal (306); and 
an optical transmitter (307) configured to generate an optical communication signal carrying a representation of the combined electrical communication signal ([0061]).
But, Giorgi et al does not expressly disclose: the first receiver is an optical receiver configured to receive an optical analog radio signal and to convert the optical analog radio signal into a corresponding electrical analog radio signal; and the second receiver is an optical receiver configured to receive an optical digital communication signal and to convert the optical digital communication signal into a corresponding electrical digital communication signal; and a first electrical filter apparatus comprising a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, wherein the first electrical filter apparatus is configured to receive the electrical digital communication signal and to apply the low-pass filter to the electrical digital communication signal; and the signal combining apparatus configured to combine the low-pass filtered electrical digital communication signal with the electrical analog radio signal to form a combined electrical signal.
Regarding receiving optical signals and converting the optical signals to electrical signals, however, how to generate the electrical signals is a system design choice or need; when two signals carried on two optical carriers need to be combined and then combined signal is transmitted by one optical carrier, it is obvious to one skilled in the art that two optical-to-electrical converters are needed to convert the two optical signals into electrical signals and then send the combined electrical signal to an optical transmitter. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, a signal combining apparatus (multiplexer 77) combines two electrical signals (80 and 78), in which an optical receiver (80) receives an optical signal (81) and converts the optical signal into a corresponding electrical signal (81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to receive analog/digital optical radio signals and then multiplex/transmit the converted signals, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 112) comprising a low-pass filter (112) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal from source (111) and apply the low-pass filter to the electrical digital communication signal; and a signal combining apparatus (13) configured to combine the low-pass filtered electrical communication signal with another electrical radio signal to form a combined electrical signal, and an optical transmitter (15) configured to generate an optical communication signal carrying a representation of the combined electrical communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the combined signals.
Chan et al discloses that a low-pass filter is used “to avoid the interference between the analog signals and the digital signals” ([0028] and [0030] etc.). Giorgi discloses “the one or more analog subcarrier signals can be up converted at a specific intermediate frequency, which matches the notches in the digital spectrum. This has the advantage of enabling mutual interferences to be reduced. In this way analog components are seen as additional noise sources by the digital signal and vice versa” ([0053]); and “This provides signals that are weakly superimposed in frequency, which has an advantage of enabling mutual interferences to be reduced” ([0153]). That is, although the interference is reduced, the analog components are still a “noise” with respect to the digital signal and “vice versa”. As shown in Figures 5 and 9 of Giorgi, the digital spectrum (e.g., around 503 and 903) are mostly below 1.25x109 Hz; and the analog signal (501 in Figure 5 and 901 in Figure 9) is at the 1.25x109 Hz and is a “noise” to the digital signals. And the digital spectrum with frequency higher than 1.25x109 Hz have very low intensity (~20 dBm lower than the spectrum around 503 and 903), therefore this part of spectrum (>1.25x109 Hz) has little contribution to the digital signal. Also, as discussed above, Giorgi discloses that the analog signal (501, 901) at the notch is “noise” and “weakly superimposed”, then it is obvious to one skilled in the art that the part of spectrum higher than the notch (>1.25x109 Hz), which has an intensity even lower than the analog signal, is also treated as “additional noise”. By using a low pass filter taught by Chan et al in the system of Giorgi et al and Kim et al, the interference between the analog signal and the digital signal can be further reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between the digital signal and analog signal can be reduced, and noise can be reduced, and signal quality can be improved.
2). With regard to claim 23, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 21 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the analog radio signal is a 3rd Generation Partnership Project, 3GPP, communication signal having a carrier frequency of at least 1GHz (Giorgi: [0003], [0060] and [0073] etc.) and the digital communication signal is a Gigabit Ethernet, GbE, communication signal (Giorgi: [0051]-[0052] etc.).
3). With regard to claim 24, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 21 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the digital communication signal is one of a 1GbE communication signal and a 10GbE communication signal (Giorgi: [0052] etc.). But, Giorgi et al and Kim et al and Chan et al do not expressly disclose wherein the first electrical filter apparatus is configured to apply a low-pass filter having cut-off frequency of at least 9GHz when the digital communication signal is a 10GbE communication signal and wherein the first electrical filter apparatus is configured to apply a low-pass filter having cut-off frequency of 1GHz when the digital communication signal is a 1GbE communication signal.
However, it is well known in the art that a cut-off frequency of a low-pass filter must be consistent with the transmitted signals; that is it is obvious to one skilled in the art that a low-pass filter having cut-off frequency of 1GHz should be used when the digital communication signal is a 1GbE communication signal, and a low-pass filter having cut-off frequency of >9GHz when the digital communication signal is a 10GbE communication signal.
4). With regard to claim 25, Giorgi et al discloses a communication signal demultiplexing apparatus (Figure 3) comprising: 
an optical receiver (309) configured to receive an optical communication signal carrying a representation of a combined electrical communication signal (via transmission line 308) and configured to convert the optical communication signal into the combined electrical communication signal (310), the combined electrical communication signal comprising an electrical digital communication signal having a frequency spectrum and an electrical analog radio signal having a carrier frequency (Figures 1-3, Abstract etc., [0052], [0058]-[0060] and [0073] etc.); 
a signal splitting apparatus (311) configured to power split the combined electrical communication signal into first (312) and second parts (314).
Giorgi et al discloses that GbE signal receiver and SCM signal receiver process the two electrical signals (312/314). But, Giorgi et al does not expressly disclose a second electrical filter apparatus comprising a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, wherein the second electrical filter apparatus is configured to receive a first part of the combined electrical communication signal and to apply the low-pass filter to the combined electrical communication signal to obtain the electrical digital communication signal; a first optical transmitter configured to convert the electrical digital communication signal into a corresponding optical digital communication signal; and a second optical transmitter configured to receive a second part of the combined electrical communication signal and to convert said second part into a corresponding optical communication signal.
Regarding the optical transmitters configured to receive the first/second parts of the combined electrical communication signal and to convert the first/second parts into corresponding optical communication signals, however, how to process/send the received signals is a system design choice or need; when an optical signal is needed to be sent to another destination, it is obvious to one skilled in the art to use an electrical-to-optical converter to convert the electrical signals before sending the signal to an optical receiver. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, am optical receiver (62) receives an optical signal, a signal splitter (84) power split combined electrical signal into first (92) and second (69) signals, and an optical transmitter (70) converts the electrical communication signal (92) into a corresponding optical communication signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to separate analog/digital radio signals, and optical transmitters are used to transmit the communication signals to desired receivers, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 232) comprising a low-pass filter (232) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal (via 231) from splitter 22 (111) and apply the low-pass filter to the electrical digital communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]) and “power divider 22 which is identical to that of the transmitting part yet is reversely used, the mixed electrical signals are divided up to be transmitted in two paths; and, one path is to transmit digital signals, and the other one, analog signals” ([0034]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the split signals.
Chan et al discloses that a low-pass filter is used “to avoid the interference between the analog signals and the digital signals” ([0028] and [0030] etc.). Giorgi discloses “the one or more analog subcarrier signals can be up converted at a specific intermediate frequency, which matches the notches in the digital spectrum. This has the advantage of enabling mutual interferences to be reduced. In this way analog components are seen as additional noise sources by the digital signal and vice versa” ([0053]); and “This provides signals that are weakly superimposed in frequency, which has an advantage of enabling mutual interferences to be reduced” ([0153]). That is, although the interference is reduced, the analog components are still a “noise” with respect to the digital signal and “vice versa”. As shown in Figures 5 and 9 of Giorgi, the digital spectrum (e.g., around 503 and 903) are mostly below 1.25x109 Hz; and the analog signal (501 in Figure 5 and 901 in Figure 9) is at the 1.25x109 Hz and is a “noise” to the digital signals. And the digital spectrum with frequency higher than 1.25x109 Hz have very low intensity (~20 dBm lower than the spectrum around 503 and 903), therefore this part of spectrum (>1.25x109 Hz) has little contribution to the digital signal. Also, as discussed above, Giorgi discloses that the analog signal (501, 901) at the notch is “noise” and “weakly superimposed”, then it is obvious to one skilled in the art that the part of spectrum higher than the notch (>1.25x109 Hz), which has an intensity even lower than the analog signal, is also treated as “additional noise”. By using a low pass filter taught by Chan et al in the system of Giorgi et al and Kim et al, the interference between the analog signal and the digital signal can be further reduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between the digital signal and analog signal can be reduced, and noise can be reduced, and signal quality can be improved.
5). With regard to claim 27, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 25 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses the communication signal demultiplexing apparatus as claimed in claim 25, further comprising third electrical filter apparatus (e.g., 242 in Figure 1 of Chan) comprising a high-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal (Figure 1), wherein the third electrical filter apparatus is configured to receive said second part of the combined electrical digital communication signal and to apply the high-pass filter to said second part of the combined electrical digital communication signal to obtain the electrical analog radio signal, and wherein the second optical transmitter is configured to receive the electrical analog radio signal and to convert the electrical analog radio signal into a corresponding optical analog radio signal (the combination of Giorgi et al and Kim et al and Chan et al teaches/suggests that an optical transmitter can be used to transmit the electrical analog radio signal).
6). With regard to claim 29, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 20 above. And the combination of Giorgi et al and Kim et al and Chan et al further disclosesa  communication network node comprising the communication signal multiplexing apparatus of claim 20 (Giorgi: “the present invention there is provided a method in a node of a telecommunication network”, [0006], [0039] etc.).
7). With regard to claim 30, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 25 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses a communication network node comprising the communication signal demultiplexing apparatus of claim 25 (Giorgi: “the present invention there is provided a method in a node of a telecommunication network”, [0006], [0039] etc.).
8). With regard to claim 31, Giorgi et al discloses a method of multiplexing communication signals (Figure 3), the method comprising: 
receiving an electrical analog radio signal (via receiver 301, Figure 3) having a carrier frequency ([0058]-[0059]); 
receiving an electrical digital communication signal (via receiver 303) having a frequency spectrum ([0058]-[0059]); 
combining (by combiner 305) the electrical digital communication signal with the electrical analog radio signal to form a combined electrical communication signal; and 
generating an optical communication signal (via optical transmitter 307) carrying a representation of the combined electrical communication signal.
But, Giorgi et al does not expressly disclose: receiving optical analog/digital communication signals and converting the optical analog digital communication signals into a corresponding electrical analog/digital communication signals; low-pass filtering the electrical digital communication signal with a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal; combining the low-pass filtered electrical digital communication signal with the electrical analog radio signal to form a combined electrical signal.
Regarding receiving optical signals and converting the optical signals to electrical signals, however, how to generate the electrical signals is a system design choice or need; when two signals carried on two optical carriers need to be combined and then combined signal is transmitted by one optical carrier, it is obvious to one skilled in the art that two optical-to-electrical converters are needed to convert the two optical signals into electrical signals and then send the combined electrical signal to an optical transmitter. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, a signal combining apparatus (multiplexer 77) combines two electrical signals (80 and 78), in which an optical receiver (80) receives an optical signal (81) and converts the optical signal into a corresponding electrical signal (81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to receive analog/digital optical radio signals and then multiplex/transmit the converted signals, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 112) comprising a low-pass filter (112) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal from source (111) and apply the low-pass filter to the electrical digital communication signal; and a signal combining apparatus (113) configured to combine the low-pass filtered electrical communication signal with another electrical radio signal to form a combined electrical signal, and an optical transmitter (15) configured to generate an optical communication signal carrying a representation of the combined electrical communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the combined signals.
Chan et al discloses that a low-pass filter is used “to avoid the interference between the analog signals and the digital signals” ([0028] and [0030] etc.). Giorgi discloses “the one or more analog subcarrier signals can be up converted at a specific intermediate frequency, which matches the notches in the digital spectrum. This has the advantage of enabling mutual interferences to be reduced. In this way analog components are seen as additional noise sources by the digital signal and vice versa” ([0053]); and “This provides signals that are weakly superimposed in frequency, which has an advantage of enabling mutual interferences to be reduced” ([0153]). That is, although the interference is reduced, the analog components are still a “noise” with respect to the digital signal and “vice versa”. As shown in Figures 5 and 9 of Giorgi, the digital spectrum (e.g., around 503 and 903) are mostly below 1.25x109 Hz; and the analog signal (501 in Figure 5 and 901 in Figure 9) is at the 1.25x109 Hz and is a “noise” to the digital signals. And the digital spectrum with frequency higher than 1.25x109 Hz have very low intensity (~20 dBm lower than the spectrum around 503 and 903), therefore this part of spectrum (>1.25x109 Hz) has little contribution to the digital signal. Also, as discussed above, Giorgi discloses that the analog signal (501, 901) at the notch is “noise” and “weakly superimposed”, then it is obvious to one skilled in the art that the part of spectrum higher than the notch (>1.25x109 Hz), which has an intensity even lower than the analog signal, is also treated as “additional noise”. By using a low pass filter taught by Chan et al in the system of Giorgi et al and Kim et al, the interference between the analog signal and the digital signal can be further reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between the digital signal and analog signal can be reduced, and noise can be reduced, and signal quality can be improved.
9). With regard to claim 33, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 31 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the analog radio signal is Third Generation Partnership Project (3GPP) communication signal having a carrier frequency of at least 1GHz (Giorgi: [0003], [0060] and [0073] etc.) and the digital communication signal is a Gigabit Ethernet, GbE, communication signal (Giorgi: [0051]-[0052] etc.).
10). With regard to claim 34, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 31 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the digital communication signal is one of a 1GbE communication signal and a 10GbE communication signal (Giorgi: [0052] etc.). But, Giorgi et al and Kim et al and Chan et al do not expressly disclose wherein the step of low-pass filtering comprises low-pass filtering the electrical digital communication signal with a low-pass filter having cut-off frequency of at least 9GHz when the digital communication signal is a 10GbE communication signal and comprises low-pass filtering the electrical digital communication signal with a low-pass filter having cut-off frequency of 1GHz when the digital communication signal is a 1GbE communication signal.
However, it is well known in the art that a cut-off frequency of a low-pass filter must be consistent with the transmitted signals; that is it is obvious to one skilled in the art that a low-pass filter having cut-off frequency of 1GHz should be used when the digital communication signal is a 1GbE communication signal, and a low-pass filter having cut-off frequency of >9GHz when the digital communication signal is a 10GbE communication signal.
11). With regard to claim 35, Giorgi et al discloses a method of demultiplexing communication signals (Figure 3), the method comprising: 
receiving an optical communication signal (via optical receiver 309) carrying a representation of a combined electrical communication signal (from transmission line 308) and converting the optical communication signal into the combined electrical communication signal (310), the combined electrical communication signal comprising an electrical digital communication signal having a frequency spectrum and an electrical analog radio signal having a carrier frequency (Figures 1-3, Abstract etc., [0052], [0058]-[0060] and [0073] etc.); 
power splitting (via splitter 311) the combined electrical communication signal into first (312) and second parts (314).
Giorgi et al discloses that GbE signal receiver and SCM signal receiver process the two electrical signals (312/314). But, Giorgi et al does not expressly disclose: low-pass filtering said first part of the electrical digital communication signal with a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, to obtain the electrical digital communication signal; converting the electrical digital communication signal into a corresponding optical digital communication signal; and converting said second part into a corresponding optical communication signal.
Regarding converting the electrical analog/digital communication signals into corresponding optical analog/digital communication signals, however, how to process/send the received signals is a system design choice or need; when an optical signal is needed to be sent to another destination, it is obvious to one skilled in the art to use an electrical-to-optical converter to convert the electrical signals before sending the signal to an optical receiver. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, am optical receiver (62) receives an optical signal, a signal splitter (84) power split combined electrical signal into first (92) and second (69) signals, and an optical transmitter (70) converts the electrical communication signal (92) into a corresponding optical communication signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to separate analog/digital radio signals, and optical transmitters are used to transmit the communication signals to desired receivers, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 232) comprising a low-pass filter (232) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal (via 231) from splitter 22 (111) and apply the low-pass filter to the electrical digital communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]) and “power divider 22 which is identical to that of the transmitting part yet is reversely used, the mixed electrical signals are divided up to be transmitted in two paths; and, one path is to transmit digital signals, and the other one, analog signals” ([0034]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the split signals.
Chan et al discloses that a low-pass filter is used “to avoid the interference between the analog signals and the digital signals” ([0028] and [0030] etc.). Giorgi discloses “the one or more analog subcarrier signals can be up converted at a specific intermediate frequency, which matches the notches in the digital spectrum. This has the advantage of enabling mutual interferences to be reduced. In this way analog components are seen as additional noise sources by the digital signal and vice versa” ([0053]); and “This provides signals that are weakly superimposed in frequency, which has an advantage of enabling mutual interferences to be reduced” ([0153]). That is, although the interference is reduced, the analog components are still a “noise” with respect to the digital signal and “vice versa”. As shown in Figures 5 and 9 of Giorgi, the digital spectrum (e.g., around 503 and 903) are mostly below 1.25x109 Hz; and the analog signal (501 in Figure 5 and 901 in Figure 9) is at the 1.25x109 Hz and is a “noise” to the digital signals. And the digital spectrum with frequency higher than 1.25x109 Hz have very low intensity (~20 dBm lower than the spectrum around 503 and 903), therefore this part of spectrum (>1.25x109 Hz) has little contribution to the digital signal. Also, as discussed above, Giorgi discloses that the analog signal (501, 901) at the notch is “noise” and “weakly superimposed”, then it is obvious to one skilled in the art that the part of spectrum higher than the notch (>1.25x109 Hz), which has an intensity even lower than the analog signal, is also treated as “additional noise”. By using a low pass filter taught by Chan et al in the system of Giorgi et al and Kim et al, the interference between the analog signal and the digital signal can be further reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between the digital signal and analog signal can be reduced, and noise can be reduced, and signal quality can be improved.
12). With regard to claim 36, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 35 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses the method as claimed in claim 35, further comprising steps of: 
high-pass filtering (e.g., via high-pass filter 242 in Figure 1 of Chan) said second part of the electrical digital communication signal with a high-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, to obtain the electrical analog radio signal (Figure 1); and 
converting the electrical analog radio signal into a corresponding optical analog radio signal (the combination of Giorgi et al and Kim et al and Chan et al teaches/suggests that an optical transmitter can be used to transmit the electrical analog radio signal).

Allowable Subject Matter
Claims 21, 22, 26, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 2, 2022